UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6323


DECOTA BROWN,

                    Plaintiff - Appellant,

      v.

OCONEE COUNTY SHERIFF’S OFFICE; BARRY L. OWENS; DAVID
MCMAHAN,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Donald C. Coggins, Jr., District Judge. (8:20-cv-03282-DCC)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Allen Chaney Jr., SOUTH CAROLINA JUSTICE PROJECT, Greenville, South
Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Decota Brown appeals the district court’s order dismissing without prejudice his

42 U.S.C. § 1983 complaint pursuant to 28 U.S.C. §§ 1915(e), 1915A. * The district court

referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).          The

magistrate judge recommended dismissing the complaint and advised Brown that failure

to file timely, specific objections to this recommendation could waive appellate review of

a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy,

858 F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985);

see also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Brown has waived appellate review

by failing to file objections to the magistrate judge’s recommendation after receiving

proper notice. Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




       *
          Although the district court dismissed Brown’s action without prejudice, the
dismissal order is a final, appealable order. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 612
(4th Cir. 2020), cert. denied, 141 S. Ct. 1376 (2021).

                                             2